
	
		I
		112th CONGRESS
		1st Session
		H. R. 599
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Woodall
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To repeal the American Recovery and Reinvestment Act of
		  2009 and rescind all unobligated funds made available in such
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Stimulus Repeal
			 Act.
		2.Repeal of
			 stimulus and rescission of unobligated stimulus funds
			(a)Repeal of
			 stimulusThe American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) is repealed, and the
			 provisions of law amended or repealed by such Act are restored or revived as if
			 such Act had not been enacted.
			(b)Rescission of
			 unobligated stimulus fundsThere are rescinded all unobligated
			 balances of the budgetary authority made available in the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5).
			(c)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this section.
			
